                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHARLES SCOTT,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-798-JD-MGG

 LaPORTE COUNTY JAIL, QUALITY
 CORRECTIONAL CARE, LLC, and DR.
 TCHETTCHAT,

               Defendants.

                                 OPINION AND ORDER

       Charles Scott was a prisoner at the LaPorte County Jail when he filed this case

without a lawyer. ECF 1. The court screened the original complaint, found it was

deficient, and granted him leave to amend. ECF 3. He filed an amended complaint, but

it did not state a claim and the court again granted him leave to amend. ECF 4 and 8.

That order was sent to him at the jail and was not returned undeliverable. When the

deadline to amend passed, this case was dismissed. ECF 10. In response to the dismissal

order, Scott sent the court a letter saying he had not received the prior order and did not

know about the deadline. ECF 15. Because the letter was filed within 28 days of

dismissal, it is construed as a motion to alter the judgment pursuant to Federal Rule of

Civil Procedure 59(e). See Erickson v. Pardus, 551 U.S. 89, 94 (2007) and Banks v. Chicago

Bd. of Educ., 750 F.3d 663, 666 (7th Cir. 2014). “Altering or amending a judgment under

Rule 59(e) is permissible when there is newly discovered evidence or there has been a
manifest error of law or fact.” Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir.

2006).

         In the interests of justice, the court will vacate the judgment, reopen this case,

and allow Scott to file an amended complaint on a Prisoner Complaint (INND Rev.

8/16) form because he was a prisoner when he filed this case and he is suing about

events which happened at the jail. This form is available on the court’s website at:

https://www.innd.uscourts.gov/sites/innd/files/PrCmplnt.pdf.

         For these reasons, the court:

         (1) GRANTS the Rule 59 motion (ECF 15);

         (2) VACATES the order of dismissal (ECF 10) and judgment (ECF 11);

         (3) GRANTS Charles Scott until February 20, 2020, to file an amended complaint

on a Prisoner Complaint (INND Rev. 8/16) form; and

         (4) CAUTIONS Charles Scott if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because his

current complaint does not state a claim.

         SO ORDERED on January 15, 2020


                                                         /s/JON E. DEGUILIO
                                                    JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                2
